Wells, J.,
orally. — The instrument signed and sealed by Lane, as attorney to the plaintiff, contained a release of the debt for which this action is brought. One question is, *56whether Lane had authority to affix the seal. The defendant, in order to prove that Lane had such authority, introduced an unsealed paper, signed by the plaintiff, authorizing Lane to use his name, and settle the claim. The infirmity of the defendant’s case is that a parol authorization does not justify the annexing of a seal. Lane, in sealing the instrument, transcended his authority, and the plaintiff is not bound by it.
The defendant also contends that, as the instrument would have been effectual without a seal, the seal may be disregarded ; that the sealing, being uncalled for, may be treated merely as a void act.
But the law, establishing the difference in the effect of instruments sealed and unsealed, has been settled from time immemorial.
An instrument signed and sealed by one acting as attorney, is wholly inoperative, if he had no authority to affix the seal; even though he was empowered to affix the signature.

The default is confirmed.